              Case 18-10118-EPK        Doc 104     Filed 11/18/19   Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       www.flsb.uscourts.gov

In re:                                             Case No. 18-10118-EPK
                                                   Chapter 13
SHAUN MEHAFFEY &
KRYSTLE MEHAFFEY,

               Debtor(s)           /



              EX PARTE MOTION TO APPROVE MORTGAGE MODIFICATION
                     AGREEMENT WITH HOME POINT FINANCIAL

The above-referenced Debtor requests the Court enter an Order approving the Mortgage

Modification Agreement with Home Point Financial (“Lender”) with respect to real property

located at     15201 85th Rd N, Loxahatchee, FL 33470 (street address) and states as

follows:

         1.    The Court referred this matter to Mortgage Modification Mediation (“MMM”)

               on _January 5, 2018_ (ECF # 15).

         2.    The final MMM conference was held on April 6, 2018_.

         3.    The MMM Mediator filed a Final Report of Mortgage Modification Mediator

               on or before April 6, 2018, reporting the parties reached an agreement.

         4.    Attached is a copy of the Agreement entered into between the parties

               (with all personal identifiers redacted).

         5.    Pursuant to the Agreement, the Lender will draft all documents required by

               the Agreement, other than pleadings or plans required to be filed in this

               case.

         6.    Pursuant to the Agreement, the Debtor filed a modified chapter 13 plan on




                                            Page 1 of 3
MMM-LF-14 (rev. 04/01/15)
             Case 18-10118-EPK       Doc 104        Filed 11/18/19   Page 2 of 3



              November 18, 2019 [DE#103] to provide for the payment.

       7.     All payments shall be considered timely upon receipt by the trustee, not

              upon receipt by the Lender.

       8.     The trustee may disburse the payment as adequate protection to the

              Lender until such time as the plan/modified plan is confirmed, or the case

              is dismissed or converted to another chapter.

WHEREFORE, the Debtor requests the Motion to Approve Mortgage Modification

Agreement with _ Home Point Financial __(“Lender”) be granted and for such other and

further relief as this Court deems proper.

                               CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that a true and correct copy of the Motion to Approve Mortgage
Modification Agreement with Home Point Financial _, was served by U.S, first class mail,
upon the parties listed below on November 18, 2019.


                                                     OZMENT LAW, PA


                                                     BY: /s/ Drake Ozment, Esq.
                                                     DRAKE OZMENT, Esq.
                                                     Florida Bar No.: 844519
                                                     Attorney for Debtor
                                                     2001 Palm Beach Lakes Blvd, Ste #410
                                                     West Palm Beach, FL 33409
                                                     Telephone: (561) 689-6789
                                                     Fax: (561) 689-6767
                                                     drake@drakeozment.com




                                             Page 2 of 3
             Case 18-10118-EPK      Doc 104      Filed 11/18/19   Page 3 of 3




Copies to:

Home Point Financial Corporation
4849 Greenville Avenue, Suite 800
Dallas, TX 75206

Stonegate Mortage Corp
157 S Main Street
Mansfield, OH 44902

Van Ness Law Firm, PLC
1239 E. Newport Center Drive, Suite 110
Deerfield Beach, FL 33442
bankrupcty@vanlawfl.com


Stonegate Mortgage Corp
C/O Licensing
9190 Priority Way West Dr, #300
Indianapolis, IN 46240




                                          Page 3 of 3
